DETAILED ACTION
This communication is responsive to the application and preliminary amendment to the claims, both filed April 24, 2019.  Claims 1-25 are currently pending.
Claims 1-25 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/US2017/038127, filed June 19, 2017, which claims priority to US 62/423,943, filed November 18, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7-15, it is not clear that the recited properties are present in the product of a single process as recited in claim 1, or if multiple processes are required.  That is, it is not clear if the process of claim 1 will result in e.g., a multimodal polymer or polymer blend, or if multiple iterations of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weil et al. (US 3,158,594) in view of Moorhouse et al. (WO 2016/036737).
Regarding claims 1, 18, and 22, Weil teaches a process for the polymerization of ethylene in which a supported activated CrO3 catalyst is first reacted with tri-isobutyl aluminum (an activating agent that acts as a reducing agent to reduce Cr+6 to Cr+3) in an inert solvent, then is contacted with ethylene to form polyethylene, which is subsequently recovered.  (Ex. 1, col. 2, line 54 – col. 3, line 2; col. 1, lines 9-18.)
The difference between Weil and the present claims is that Weil teaches the formation of the contacting of the CrO3 catalyst with the aluminum alkyl in the reactor, rather than outside the reactor.  However, forming a chromium catalyst/reducing agent slurry outside a reactor, then adding it to the reactor, is known in the art.  For example, Moorhouse teaches forming a catalyst slurry containing a chromium-based catalyst and an organoaluminum reducing agent before adding the slurry to the polymerization reactor.  (paras. [069], [083].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used formed the catalyst slurry outside the reactor (as taught by Moorhouse) rather than within the reactor, thereby yielding the predictable result of forming a useful catalyst slurry for the polymerization of olefins.  (See MPEP 2143(I)(A).)

Regarding claims 2-4 and 6, Weil teaches that the ratio of Al to Cr of 0.1-3:1 is most desirable because it increases the yield of the catalyst.  (col. 4, lines 50-53).  This range of ratios is within the claimed ranges.  Regarding claim 6 specifically, increasing the yield of the catalyst by manipulating the Al/Cr ratio indicates that the catalyst activity is increased.

Regarding claim 5, as noted above, Weil teaches that the desired Al/Cr ratio is 0.1-3:1 (see col. 4, lines 50-53), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Weil.


Regarding claims 7-15, Weil is silent as to the characteristics of the resulting polyolefins.  However, a polymer's characteristics are determined by the process by which the polymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions (see discussion of 1 in paragraph 13 above).  Thus, the resulting polymer should likewise be substantially identical to the claimed polymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claims 16 and 17, Weil is silent as to the pre-contacting time, other than stating that after contacting the chromium catalyst with the aluminum alkyl in an inert solvent, the mixture should be used “immediately after mixing” for best results.  (See col. 4, lines 36-38.)  However, up to a certain time, the greater the reaction time, the more complete the reaction of the chromium catalyst and aluminum alkyl, which is desirable for complete reduction of the chromium catalyst.  (See Weil, col. 4, lines 27-30.)  Because it is recognized in the art that reducing the chromium catalyst as much as possible results in a more effective and active catalyst, the reaction time between the chromium catalyst and aluminum alkyl would be considered a result effective variable by one of ordinary skill in the art.  As such, without showing unexpected results, the claimed time cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the pre-contacting time of Weil to ensure a complete reaction, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).) 

Regarding claim 19
Regarding claims 20 and 21, as discussed above, Weil teaches an AlR3 activation agent (preferably tri-isobutyl aluminum) to reduce the chromium from Cr+6 to Cr+3.  (See Ex. 1, col. 2, lines 63-678; col. 4, lines 54-62.)  
The difference between Weil and the present claims is that Weil is silent as to the use of an alkyl aluminum alkoxide as an activating agent.  However, such activating agents, including diethyl aluminum oxide, are known in the art.  For example, Moorhouse teaches that any number of organoaluminum compounds, including DEAlE and trialkylaluminum compounds, may be used as reducing agents for chromium catalysts.  (para. [069].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted DEAlE in place of the AlR3 as a reducing agent in the process of Weil with the predictable result of reducing Cr+6 to Cr+3 because Moorhouse teaches that DEAlE is a useful reducing agent.  (See MPEP 2143(I)(B).)

Regarding claims 23-25, Weil teaches a range of catalyst activity of 10 to 1000g polymer/1g catalyst in a polymerization time of 1-3 hours (see col. 5, line 37 – col. 6, line 1.)  This activity is below the claimed catalyst activity ranges.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the catalyst activity in order to produce more polymer in less time.  Further, it would have been obvious to one of ordinary skill to do so by altering the reaction conditions, including increasing the pressure and decreasing the temperature to increase the polymer yield.  (See Weil, col. 5, lines 23-27.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763